In the
 United States Court of Appeals
                  For the Seventh Circuit
                          ____________

Nos. 01-2098 and 01-2359
ELIZABETH DOYLE,
                                                   Plaintiff-Appellant,
                                  v.

CAMELOT CARE CENTERS, INCORPORATED, a Delaware
corporation, JESS MCDONALD, Director of the Illinois
Department of Children and Family Services, in his
individual capacity, EDWARD COTTON, Director of the
Division of Child Protection for DCFS, in his individual
capacity, et al.,
                                    Defendants-Appellees.
                      ____________
            Appeals from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 00 C 2450—Rebecca R. Pallmeyer, Judge.
                          ____________
No. 01-2232
PEARCE KONOLD,
                                                   Plaintiff-Appellant,
                                  v.

CENTRAL BAPTIST CHILDREN’S HOME & FAMILY SERVICES,
a not-for-profit corporation, HUDELSON BAPTIST CHILDREN’S
HOME, a not-for-profit corporation, and JESS MCDONALD,
director of the Illinois Department of Children and Family
Services (DCFS), in his individual capacity, et al.,
                                               Defendants-Appellees.
                          ____________
2                                 Nos. 01-2098, 01-2359, 01-2232

             Appeal from the United States District Court
                for the Southern District of Illinois.
              No. 00 C 377—David R. Herndon, Judge.
                          ____________
      ARGUED FEBRUARY 20, 2002—DECIDED AUGUST 30, 2002
                          ____________


    Before BAUER, RIPPLE and MANION, Circuit Judges.
   RIPPLE, Circuit Judge. In 1998, after a brief investigation
and ex parte proceeding, officials of the Illinois Depart-
ment of Children and Family Services (“DCFS”) indicated
Elizabeth Doyle for medical neglect of a minor. These
officials not only recorded this determination in a state-
wide registry but also disclosed their findings to Ms.
Doyle’s employer, Camelot Care Centers, Inc., (“Camelot”)
a private child-care provider. Upon learning of this deter-
mination, Camelot terminated Ms. Doyle’s employment.
After a protracted appeals process, Ms. Doyle ultimately
obtained the expungement of the report from the state-
wide registry. During the same period, Pearce Konold, a
social worker, had a similar experience with DCFS and
his employer, Central Baptist Children’s Home and Fam-
ily Services (“Central Baptist”).
  Soon after, Ms. Doyle and Mr. Konold filed separate
§ 1983 actions against their respective employers and
various DCFS officials in their individual capacities. The
complaints alleged that these various individuals and
corporate entities had deprived Ms. Doyle and Mr. Konold
of a protected liberty interest without due process of law.
The district court for the Northern District of Illinois
(“Northern District”) dismissed Ms. Doyle’s complaint, con-
cluding that many of the DCFS employees were entitled
to absolute or qualified immunity. The Northern District
dismissed the remaining defendants on the ground that
Nos. 01-2098, 01-2359, 01-2232                               3

Ms. Doyle had failed to plead claims against them. The
district court for the Southern District of Illinois (“Southern
District”) dismissed Mr. Konold’s action. That court con-
cluded that the Eleventh Amendment barred the claims
against the DCFS employees and that Mr. Konold’s em-
ployer, Central Baptist, was not a state actor. Ms. Doyle
and Mr. Konold appealed these determinations, and we
consolidated the cases for review. For the reasons set
forth in the following opinion, we affirm the judgments of
the district courts.


                              I
                     BACKGROUND
A. Facts
  1. The DCFS Reporting System
  The Illinois legislature has created a comprehensive
program for reporting, investigating and ultimately docu-
menting alleged incidents of child abuse and neglect that
occur within the State. Administered by DCFS, the pro-
gram’s framework can be found in the Illinois Abused
and Neglected Child Reporting Act (“ANCRA”), 325 ILCS
5/1 et seq., and related administrative regulations.
  Under ANCRA, the investigatory process begins when an
individual reports an alleged incident of abuse or neglect
to DCFS. To encourage reporting, the statute requires
DCFS to maintain a twenty-four hour hotline that any
individual may use to inform the agency of possible
child abuse or neglect. Anyone may report an incident.
However, the State requires certain individuals—such as,
school personnel, social workers and police officers—to
contact DCFS if, in their official or professional capacity,
they have reasonable cause to believe that a child may be
abused or neglected. Typically, when an individual reports
4                               Nos. 01-2098, 01-2359, 01-2232

an incident, he must include the child’s age, the identity of
the alleged perpetrator and any other information that
may prove helpful to DCFS. To dissuade spurious reports,
ANCRA establishes criminal penalties for those who ten-
der false allegations to the agency.
  If DCFS concludes that a report contains a good faith
indication of abuse or neglect, the agency assigns the matter
to one of its investigators for a formal investigation. The
onset of this formal investigation has several ramifica-
tions. First, if
    the person who is alleged to have caused the abuse or
    neglect is employed or otherwise engaged in an activity
    resulting in frequent contact with children and the
    alleged abuse or neglect are in the course of such
    employment or activity, then [DCFS] shall . . . inform
    the appropriate supervisor or administrator of that
    employment or activity that [DCFS] has commenced
    a formal investigation pursuant to [ANCRA], which
    may or may not result in an indicated report.
325 ILCS 5/7.4(b)(4). Moreover, once DCFS informs a
licensed child care facility that one of its employees is
the subject of a DCFS formal investigation, state law man-
dates that the employer “shall take reasonable action
necessary to insure that the employee . . . is restricted dur-
ing the pendency of the investigation from contact with
children whose care has been entrusted to the facility.” 225
ILCS 10/4.3.
  ANCRA requires DCFS to complete its formal investiga-
tion within a specified time period and transmit its find-
                                     1
ings to the State’s central register. During the investiga-
tion, Illinois law imposes certain minimum obligations


1
  In general terms, the central register is a database that records
cases of suspected child abuse or neglect.
Nos. 01-2098, 01-2359, 01-2232                                 5

upon the DCFS investigator. For instance, before render-
ing a decision on the report, the investigator must have
or attempt to have direct, in-person contact with the al-
leged victim, the alleged victim’s caretaker and the al-
leged perpetrator. After considering these materials, the
investigator determines whether there is credible evi-
dence that the alleged perpetrator engaged in child abuse
or neglect. If answered in the negative, the report is
termed “unfounded.” 325 ILCS 5/3. However, when cred-
ible evidence of abuse or neglect does exist, the investiga-
tor concludes that the alleged report is “indicated.” Id.
  DCFS transmits its indicated determinations to the cen-
tral register. As a general rule, the investigator’s findings
and the contents of the central register remain confiden-
tial. In some instances, however, Illinois law authorizes
                                                          2
DCFS to release its conclusions to certain individuals. In
particular, if the alleged perpetrator works in a position
that involves frequent contact with children, the agency
informs his employer of the results of the formal investiga-
tion.
  DCFS also sends a written notice to the alleged perpetra-
tor advising the individual whether the report of abuse
or neglect was unfounded or indicated. DCFS advises the
individual that administrative review of an indicated
finding may be sought within sixty days. If no appeal is
taken, the indicated report serves as the agency’s final
decision in the case; the finding may not be expunged from
the central register for a prescribed period of time.
 When an individual files a timely request for review,
DCFS provides him with a redacted copy of the investiga-


2
  Unauthorized disclosures are subject to criminal penalties. See
325 ILCS 5/11.
6                               Nos. 01-2098, 01-2359, 01-2232
        3
tive file as well as an appeal form. The person seeking
an appeal must return the completed appeal form to
DCFS within an applicable time frame. In addition, the
individual may enclose a written statement identifying
facts that would support the expungement of the indicated
report from the central register. Within thirty days of
receiving this material, a DCFS review panel must complete
its evaluation of the investigative file and the individual’s
statement. In performing this review, DCFS examines the
materials for credible evidence of abuse or neglect, the
same standard employed during the initial phase of the
investigation.
  If the review panel declines to expunge the indicated
report from the central register, an individual may seek
an administrative hearing. Once requested, the hearing
must be scheduled by the head of the Administrative Hear-
ing Unit (“AHU”) within thirty days. During this adminis-
trative hearing, which is adversarial in nature, the indi-
cated individual may present evidence and cross-examine
the agency’s witnesses. Throughout this proceeding, DCFS
bears the burden of justifying by a preponderance of the
evidence its decision to indicate the individual. At the
conclusion of the hearing, the Administrative Law Judge
(“ALJ”) submits his recommendation to the DCFS Director
who renders a final decision in the matter. If dissatisfied
with this final determination, the indicated individual may
seek judicial review of the agency’s decision in the Illinois
courts.




3
  State law requires certain confidential information deleted from
the files.
Nos. 01-2098, 01-2359, 01-2232                               7

  2. Ms. Doyle
  Camelot Care Centers, Inc., is a private, for-profit cor-
poration that provides child welfare services in numer-
ous states. Pursuant to a contract with DCFS, Camelot
provides certain services to foster children under the care
of the State of Illinois. For instance, Camelot offers a thera-
peutic program for the agency’s foster children. Elizabeth
Doyle served as the director of this initiative. In this role,
Ms. Doyle merely administered the therapeutic program.
She neither counseled foster children nor directly provided
them with medical care.
  During December 1997, K.F., a foster child enrolled in
the therapeutic program, allegedly consumed a sizable
quantity of Tylenol capsules. The child overdosed, resulting
in her brief hospitalization. K.F.’s boyfriend reported this
incident to the DCFS hotline; he suggested that K.F.’s fos-
ter parents had been negligent.
   DCFS commenced an investigation into these allega-
tions. In early May 1998, DCFS investigators, Antonia
McWilliams and Linder Harrington, concluded that cred-
ible evidence existed to indicate Ms. Doyle, among others,
for medical neglect of this child. Joseph Becerra, Marilyn
O’Leary and Peggy Everling supervised the inquiry and
approved the investigators’ findings. Despite the deci-
sion to indicate Ms. Doyle for medical neglect, no one
sent her a written notice detailing this decision. Generally,
responsibility for sending such notices fell to DCFS of-
ficial, Linda Everette-Williams.
  On May 6, 1998, Ms. Doyle learned of the indicated re-
port from her attorney. Apprised of the agency’s decision,
Ms. Doyle promptly relayed this information to her supervi-
sor at Camelot, Sue Roselle. The following day, Roselle
twice contacted DCFS Licensing Supervisor Michael
8                              Nos. 01-2098, 01-2359, 01-2232

Maloney. During these conversations, Mr. Maloney alleg-
edly informed Camelot of the indicated report against
           4
Ms. Doyle; he purportedly stated that this determina-
                                                  5
tion precluded the corporation from employing her. On
May 8, 1998, Camelot terminated Ms. Doyle.
  Soon after, a review panel comprised of DCFS employ-
ees declined to expunge the indicated report. In Septem-
ber 1998, Ms. Doyle filed a timely request for an admin-
istrative hearing. Despite the State mandate to docket
appeals within thirty days, Matthew Franklin, DCFS
Chief ALJ and head of the AHU, did not schedule a hear-
ing in Ms. Doyle’s case until January 27, 1999. Numerous
continuances further postponed the hearing until May. The
ALJ ultimately declined to expunge the indicated report,
and DCFS Director Jess McDonald agreed. When Ms.
Doyle finally sought review of this determination in state
court, DCFS entered into an agreement with her that led to
the expungement of the indicated finding from the central
register.


    3. Mr. Konold
  Mr. Konold, a licensed social worker, served as a super-
visor at Hudelson Baptist Children’s Home (“Hudelson”),


4
  Ms. Everette-Williams, who also administered the central
register, did not record the indicated finding in this statewide
database until May 18, 1998.
5
  Other portions of Ms. Doyle’s complaint elaborate on Mr.
Maloney’s statements. In particular, the complaint notes that:
“DCFS Licensing Supervisor Maloney told Sue Roselle of
Camelot that [Ms. Doyle] . . . could no longer be employed at
Camelot in a position where [she] would have access to chil-
dren.” Doyle Complaint, R.1-1 at 27.
Nos. 01-2098, 01-2359, 01-2232                            9

a child welfare agency that provides emotional treatment
for children, including state wards. Central Baptist Chil-
dren’s Home and Family Services, a not-for-profit cor-
poration, operated Hudelson under a management con-
tract. Consequently, members of the Hudelson staff worked
for Central Baptist.
  In September 1997, Mr. Konold filed a report with the
DCFS hotline indicating that certain state wards had
engaged in inappropriate sexual play. At the direction of
DCFS, two of the agency’s employees, Arden Ancona
and Jamie Ralph, commenced an investigation into Mr.
Konold’s report. DCFS supervisor Terry Whipple over-
saw the inquiry. The investigators ultimately indicated
Mr. Konold for abuse and neglect, citing his alleged fail-
ure to follow a DCFS plan for the state wards. Edward
Wojnarowski, a manager at DCFS, approved the indi-
cated finding.
  During November 1997, DCFS faxed a letter to Hudel-
son and Mr. Konold informing them that the agency
intended to indicate Mr. Konold for abuse and neglect. The
letter cautioned, however, that it did not function as an
official notice of DCFS’ findings. Based on this letter,
Central Baptist terminated Mr. Konold’s employment.
   On December 17, 1997, although he had yet to receive a
formal notice of the indicated report, Mr. Konold filed a
request for an internal review of this finding. Several days
later, Ms. Everette-Williams finally sent Mr. Konold a for-
mal notice of the agency’s decision along with a redacted
case file. However, the notice did not describe in detail
the specific allegations against Mr. Konold. In any event,
a panel composed of Mr. Wojnarowski and Brad Leckey,
a DCFS supervisor, ultimately reviewed Mr. Konold’s
file, but declined to expunge the indicated report.
10                             Nos. 01-2098, 01-2359, 01-2232

  During April 1998, Mr. Konold filed a timely request
for an administrative hearing. Soon after, Mary Kennedy,
                                           6
DCFS Chief ALJ and head of the AHU, informed him
that, due to numerous requests for administrative hear-
ings, proceedings in his case would be delayed. In March
1999, Mr. Konold finally received an administrative hear-
ing, and the ALJ concluded that the indicated report
should be expunged. DCFS Director McDonald affirmed
this finding.


B. District Court Proceedings
    1. Ms. Doyle
  On April 24, 2000, Ms. Doyle filed her § 1983 action in
the Northern District. She alleged that ten DCFS employ-
   7
ees and her former employer, Camelot, had precluded
her from working in the profession of her choice without
due process of law. More precisely, noting that the indi-
cated report effectively blacklisted her from employment
in the child-care sector, Ms. Doyle asserted that the man-
ner in which the DCFS employees investigated, recorded
and ultimately disclosed this finding violated the mini-


6
  According to the complaints, Ms. Kennedy preceded Mr.
Franklin as Chief ALJ for DCFS.
7
  More precisely, Ms. Doyle filed this action against the follow-
ing DCFS employees in their individual capacities: DCFS Di-
rector Jess McDonald, Deputy DCFS Director Edward Cotton,
Chief ALJ Matthew Franklin, Administrator of the Central
Register Linda Everette-Williams, Licensing Supervisor Michael
Maloney, supervisors Joseph Becerra, Marilyn O’Leary and Peggy
Everling, and investigators Linder Harrington and Antonia
McWilliams.
Nos. 01-2098, 01-2359, 01-2232                             11

mum requirements of due process. The complaint also
emphasized that Ms. Doyle failed to receive formal no-
tice of the indicated finding and that her request for an
administrative hearing languished for months with DCFS
officials. Moreover, according to Ms. Doyle, Camelot func-
tioned as a state actor that had been complicit in the con-
stitutional deprivation. Asserting various defenses, the
DCFS employees and Camelot moved to dismiss the
complaint.
   After considering the parties’ positions, the Northern
District granted the motion. Although dismissing Ms.
Doyle’s complaint, the Northern District rejected the
contention of the DCFS employees that the Eleventh
Amendment barred the claims against them. The North-
ern District noted the principle set forth in Hafer v. Melo,
502 U.S. 21 (1991), that individual capacity actions general-
ly do not implicate the Eleventh Amendment and con-
cluded that Ms. Doyle had pleaded sufficiently the in-
dividual capacity of each DCFS employee. Although
sovereign immunity did not preclude Ms. Doyle’s action,
other immunity doctrines nevertheless proved fatal to her
case. In particular, the district court determined that the
DCFS employees personally involved in investigating
and recording the indicated report under the credible
evidence standard were entitled to qualified immunity.
Acknowledging that Ms. Doyle had produced three
cases criticizing the credible evidence standard, the North-
ern District observed that these decisions proved insuf-
ficient to defeat the defendants’ claims of qualified im-
munity. Turning to the scheduling claims against Chief ALJ
Franklin, the doctrine of absolute immunity barred this
portion of the action. More precisely, in the district court’s
estimation, the task of scheduling hearings formed an
integral part of the Chief ALJ’s judicial function; as such,
12                            Nos. 01-2098, 01-2359, 01-2232

absolute judicial immunity shielded him from suit. Finally,
according to the Northern District, Ms. Doyle failed to al-
lege adequately that the remaining defendants, includ-
ing Camelot, had deprived her of a constitutional right.


    2. Mr. Konold
  During 2000, Mr. Konold filed his § 1983 action in the
Southern District. The complaint named as defendants
                                                 8
ten DCFS employees in their individual capacities as well
as the private entities Central Baptist and Hudelson. Mr.
Konold’s allegations largely mirrored those of Ms. Doyle.
Asserting various defenses, the DCFS employees, Camelot
and Hudelson moved to the dismiss the complaint.
   After considering the parties’ positions, the Southern
District granted the motion to dismiss. Although recogniz-
ing that Mr. Konold had pleaded the various state em-
ployees in their individual capacities, the Southern Dis-
trict concluded that the Eleventh Amendment barred this
portion of the action. In particular, after reviewing Mr.
Konold’s complaint, the district court declined to character-
ize the action as one against state officials in their individ-
ual capacities. Rather, construing the action as against the
state agency itself, the Southern District considered the
individual capacity caption a mere guise to avoid the
implications of the Eleventh Amendment. Given this con-

8
  Mr. Konold filed this action against the following DCFS
employees in their individual capacities: DCFS Director Jess
McDonald, Deputy DCFS Director Edward Cotton, Chief ALJs
Matthew Franklin and Mary Kennedy, Administrator of the
Central Register Linda Everette-Williams, supervisors Edward
Wojnarowski, Terry Whipple and Brad Leckey, and investigators
Arden Ancona and Jamie Ralph.
Nos. 01-2098, 01-2359, 01-2232                                   13

struction of Mr. Konold’s complaint, principles of sover-
                                                 9
eign immunity barred this portion of his action.
  Turning to the claims against the private corporations,
the Southern District rejected Mr. Konold’s contention
that Central Baptist and Hudelson functioned as state ac-
tors. According to the Southern District, although Illinois
extensively regulated these child-care providers, this
situation did not convert Central Baptist and Hudelson
into state actors. In addition, the court rejected the con-
tention that these private corporations performed an
exclusive state function, caring for foster children.


                                II
                         DISCUSSION
 Ms. Doyle and Mr. Konold submit that the manner in
which the DCFS employees administered three aspects


9
  In their briefs to this court, none of the DCFS employees urge
that we affirm the district courts’ judgments on this ground.
Indeed, their briefs are devoid of any reference to the Eleventh
Amendment or sovereign immunity principles. During oral
argument, we asked counsel for the DCFS employees to clarify
his clients’ position on this matter. He stated that his clients
disavowed any reliance on the Eleventh Amendment, conced-
ing that sovereign immunity principles generally do not bar
actions against state officials in their individual capacities.
See Hafer v. Melo, 502 U.S. 21, 25 (1991). Indeed, when read fairly,
the complaints in this case do not mount a generalized attack
on the state agency; rather, they submit that the manner in
which the individual DCFS employees administered the report-
ing and investigatory scheme deprived Mr. Konold and Ms.
Doyle of due process of law. Given these circumstances, we do
not address in any further detail this portion of the Southern
District’s judgment.
14                            Nos. 01-2098, 01-2359, 01-2232

of the agency’s abuse and reporting scheme deprived
them of a protected liberty interest without due process
of law. According to Ms. Doyle and Mr. Konold, the
deficient aspects of the process include: the use of the
credible evidence standard during much of the admin-
istrative proceedings (“credible evidence claims”), the
failure to provide them with adequate notice of the find-
ings against them (“notice claims”) and the lengthy delay
preceding their respective post-deprivation hearings (“hear-
ing claims”). Moreover, they allege that their respective
                                           10
employers, Camelot and Central Baptist, functioned as
state actors that were complicit in this constitutional
deprivation.
  In response, the DCFS employees contend that their
conduct deprived neither Ms. Doyle nor Mr. Konold of
a constitutional right. Should we disagree with that prop-
osition, they submit that the doctrines of qualified and
absolute immunity bar the claims against them. In addi-
tion, Camelot and Central Baptist posit that they are not
state actors and that they did not deprive their former
employees of any constitutional rights.
   In considering these contentions, we are mindful of the
procedural posture of this case. We not only accept as
true all of the well-pleaded factual allegations in the plain-
tiffs’ complaints but also draw all reasonable inferences
in the plaintiffs’ favor. See Tobin for Governor v. Ill. State
Bd. of Elections, 268 F.3d 517, 521 (7th Cir. 2001). We, how-
ever, need not accept as true “conclusory statements of
law or unsupported conclusions of fact.” McLeod v. Arrow
Marine Transp., Inc., 258 F.3d 608, 614 (7th Cir. 2001).



10
   When referencing claims against Central Baptist, we address
allegations against Hudelson as well.
Nos. 01-2098, 01-2359, 01-2232                            15

After reviewing the plaintiffs’ pleadings under these
rules, if it appears beyond doubt that they cannot prove
any set of facts that would entitle them to relief, then we
shall affirm the district courts’ dismissals of the com-
plaints. See Tobin for Governor, 268 F.3d at 521.


                             A.
  Before turning to the merits, we briefly consider whether
Ms. Doyle and Mr. Konold have alleged adequately the
personal involvement of each named defendant in the
purported constitutional violations. It is well-established
that a plaintiff only may bring a § 1983 claim against
those individuals personally responsible for the constitu-
tional deprivation. See Sanville v. McCaughtry, 266 F.3d
724, 740 (7th Cir. 2001). Moreover, under § 1983, a plaintiff
may not rely on the doctrine of respondeat superior to
hold supervisory officials liable for the misconduct of
their subordinates. See id. Rather, the supervisory officials
also must have had some personal involvement in the
constitutional deprivation, essentially directing or con-
senting to the challenged conduct. See Chavez v. Ill. State
Police, 251 F.3d 612, 651 (7th Cir. 2001).
  We begin with the credible evidence claims. In general
terms, the complaints allege that due process require-
ments were not satisfied when the DCFS employees used
the credible evidence standard throughout much of the
agency’s administrative process. Concerning this claim,
the complaints adequately allege the personal involve-
ment of the DCFS investigators, their supervisors, as well
as administrator Ms. Everette-Williams. According to the
complaints, the investigators, Mr. Harrington, Ms. Mc-
Williams, Ms. Ancona and Mr. Ralph, inquired into the
allegations and rendered indicated reports using only the
16                            Nos. 01-2098, 01-2359, 01-2232

credible evidence standard. Their supervisors, Mr. Becer-
ra, Ms. O’Leary, Ms. Everling, Mr. Wojnarowski, Mr.
Whipple and Mr. Leckey, approved these findings and
otherwise enforced the purportedly unconstitutional pol-
icy of indicating individuals on the basis of credible evi-
dence. Administrator Ms. Everette-Williams then per-
mitted these indicated reports to be recorded in the central
register. In addition, in his brief to this court, Mr. Maloney
concedes his personal involvement in these allegations.
See DCFS Appellees’ Br. at 25.
  Ms. Doyle and Mr. Konold also allege that DCFS Direc-
tor McDonald and Deputy Director Cotton are liable for
the credible evidence claims. As supervisory officials,
they may not be held liable simply for the purported
unconstitutional conduct of their subordinates; rather, the
complaints must allege adequately that Mr. McDonald
and Mr. Cotton participated in the constitutional depriva-
tion. Ms. Doyle and Mr. Konold allege that the DCFS
Director and his deputy personally were responsible for
creating the policies, practices and customs that caused the
constitutional deprivations. Under the notice pleading
regime, these allegations, charitably read, suffice at this
stage in the litigation to demonstrate Mr. McDonald’s
and Mr. Cotton’s personal involvement in this purported
unconstitutional conduct. In sum, regarding the credible
evidence claims, Ms. Doyle and Mr. Konold alleged ade-
quately the personal involvement of each DCFS em-
ployee except Chief ALJs Franklin and Kennedy. Conse-
quently, we affirm the dismissals of the credible evidence
claims against the Chief ALJs.
  We next turn to the hearing claims. More precisely,
Ms. Doyle and Mr. Konold submit that they failed to re-
ceive a timely post-deprivation hearing. As the individ-
uals in charge of scheduling administrative hearings,
Nos. 01-2098, 01-2359, 01-2232                            17

Chief ALJs Kennedy and Franklin were personally in-
volved in this alleged constitutional violation. We do not
believe, however, that the complaint adequately alleges
Director McDonald’s personal involvement in this matter.
The official policy of DCFS requires that the Chief ALJs
schedule a hearing within thirty days. The allegations in
the complaints simply are insufficient to establish Direc-
tor McDonald’s personal involvement in this delay. We
also reject the contention that Deputy Director Cotton was
personally involved in this claim. Both complaints indi-
cate that he created policy, practices and customs for the
Division of Child Protection, the investigatory wing of
DCFS. As such, the complaints do not allege that he
had involvement in or policy control over matters related
to the hearing claims. Consequently, we affirm the dis-
trict courts’ dismissals of the hearing claims against all
DCFS employees except Chief ALJ Franklin and Chief ALJ
Kennedy.
   Finally, we consider the inadequate notice claims. Regard-
ing these allegations, Mr. Konold and Ms. Doyle submit
that they failed to receive adequate notice either of the
indicated findings or of the evidence relied upon in reach-
ing this determination. The complaints adequately allege
the personal involvement of Ms. Everette-Williams in this
purported deprivation. Ms. Everette-Williams was the of-
ficial responsible for sending the notices in a prompt
manner. In their briefs to this court, Chief ALJs Franklin
and Kennedy concede their personal involvement in
this claim. As such, the district courts correctly dismissed
the inadequate notice claims against all of the DCFS em-
ployees except Ms. Everette-Williams, Chief ALJ Franklin
and Chief ALJ Kennedy.
18                           Nos. 01-2098, 01-2359, 01-2232

                             B.
  We turn to the parties’ principal substantive dispute:
Whether qualified immunity shields from liability those
DCFS employees who, using the credible evidence stan-
dard, indicated Ms. Doyle and Mr. Konold for abuse and
neglect, placed their names in the central register and
disclosed this finding to their employers. As a general rule,
courts must engage in a two-part inquiry to assess if a
defendant may assert a defense of qualified immunity.
We “must first determine whether the plaintiff has alleged
the deprivation of an actual constitutional right at all,
and if so, [we then] proceed to determine whether that
right was clearly established at the time of the alleged
violation.” Wilson v. Layne, 526 U.S. 603, 609 (1999); see
also County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5
(1998). We proceed in this manner because, as the Su-
preme Court has noted, this methodology “promotes
clarity in the legal standards for official conduct, to the
benefit of both the officers and the general public.” Wilson,
526 U.S. at 609.


                             1.
  We turn to the first step of our inquiry, assessing wheth-
er Ms. Doyle and Mr. Konold have alleged adequately
violations of their constitutional rights. More precisely,
they submit that the use of the credible evidence stan-
dard throughout this predominately ex parte proceeding
failed to afford them due process of law. Simply put, Ms.
Doyle and Mr. Konold assert procedural due process
claims against the DCFS employees.
  To maintain such an action, a plaintiff must establish that
a state actor has deprived him of a constitutionally pro-
tected liberty or property interest without due process of
Nos. 01-2098, 01-2359, 01-2232                                19

law. See Zinermon v. Burch, 494 U.S. 113, 125 (1990); see
also Mason v. Sybinski, 280 F.3d 788, 794 (7th Cir. 2002).
Consequently, we must examine the complaints in this
case to determine if they allege adequately that: (1) Ms.
Doyle and Mr. Konold possessed a constitutionally pro-
                        11
tected liberty interest; and (2) a state actor caused a
deprivation of that liberty interest without due process
of law. If Ms. Doyle and Mr. Konold did not plead ade-
quately either component, then they have failed to allege
a viable constitutional claim, negating the need to ad-
dress the DCFS employees’ claims of qualified immunity.


                               a.
  Ms. Doyle and Mr. Konold allege that the DCFS employ-
ees deprived them of a protected liberty interest. More
precisely, they submit that the indicated findings of abuse
and neglect effectively precluded them from obtaining
employment in their field of choice, child-care services.
   It is well-settled that an individual has no cognizable
liberty interest in his reputation; consequently, when a
state actor makes allegations that merely damage a
person’s reputation, no federally protected liberty interest
has been implicated. See Paul v. Davis, 424 U.S. 693, 711-12
(1976); Hojnacki v. Klein-Acosta, 285 F.3d 544, 548 (7th Cir.


11
  Ms. Doyle and Mr. Konold were at-will employees. Neither
individual has alleged additional facts that demonstrate their
terminations implicated a protected property interest. Indeed,
before this court, they do not argue that the conduct of the DCFS
employees or the private entities deprived them of a protected
property interest. Consequently, we limit our discussion to Ms.
Doyle’s and Mr. Konold’s claims concerning the deprivation of
a protected liberty interest.
20                            Nos. 01-2098, 01-2359, 01-2232

2002). Indeed, “mere defamation by the government
does not deprive a person of liberty protected by the
Fourteenth Amendment, even when it causes serious
impairment of one’s future employment.” Hojnacki, 285 F.3d
at 548 (internal quotations and citations omitted). Rather, it
is only the “alteration of legal status,” such as govern-
mental deprivation of a right previously held, “which,
combined with the injury resulting from the defamation,
justif[ies] the invocation of procedural safeguards.” Paul,
524 U.S. at 708-09; Townsend v. Vallas, 256 F.3d 661, 669
(7th Cir. 2001). As such, when a state actor casts doubt on
an individual’s “good name, reputation, honor or integ-
rity” in such a manner that it becomes “virtually impos-
sible for the [individual] to find new employment in his
chosen field,” the government has infringed upon that
individual’s liberty interest to pursue the occupation of
his choice. Townsend, 256 F.3d at 670.
   Ms. Doyle and Mr. Konold, through their complaints,
have alleged sufficiently a deprivation of their liberty
interests. They note that, in performing background
checks on prospective employees, most, if not all, child-
care providers contact the central register to determine
if the applicant has been indicated for abuse or neglect.
Once a prospective employer learns of the indicated find-
ing, it is reluctant to ignore state laws that “strongly dis-
courage or effectively prohibit” the hiring of an individ-
ual recorded in the central register. Doyle Complaint, R.1-1
at 17. Consequently, these allegations, if proven, would
establish that the indicated findings infringed upon Ms.
Doyle’s and Mr. Konold’s liberty interests to pursue the
occupation of their choice, child-care services.
Nos. 01-2098, 01-2359, 01-2232                                     21

                                 b.
  Although Ms. Doyle and Mr. Konold have alleged
adequately a deprivation of a protected liberty interest, we
must consider whether that deprivation occurred without
                     12
due process of law. It is a fundamental tenet of due proc-
ess that, when the government deprives an individual of
a protected liberty interest, that individual must be af-
forded not only adequate notice but also a reasonable
opportunity to be heard. See Mathews v. Eldridge, 424 U.S.
319, 333 (1976); Davis v. Scherer, 468 U.S. 183, 200 (1984)
(Brennan, J., concurring in part, and dissenting in part).
However, the precise timing and form of the procedures
that the government must afford an individual hinge
upon the particularities of the situation. As the Supreme
Court often has emphasized, due process “unlike some
legal rules, is not a technical conception with a fixed con-
tent unrelated to time, place and circumstances.” Gilbert
v. Homar, 520 U.S. 924, 930 (1997) (quoting Cafeteria &
Rest. Workers Union v. McElroy, 367 U.S. 886, 895 (1961)).
To the contrary, due process is flexible, requiring differ-
ent procedural protections depending upon the situation
at hand. See Gilbert, 520 U.S. at 930.
  To determine the process constitutionally due an individ-
ual in a given circumstance, the Supreme Court has in-
structed courts to consider three factors. See Mathews v.
Eldridge, 424 U.S. 319, 335 (1976). We are to balance
     [f]irst, the private interest that will be affected by the
     official action; second, the risk of an erroneous dep-


12
   See Zinermon v. Burch, 494 U.S. 113, 125 (1990) (“[T]he depriva-
tion by state action of a constitutionally protected interest in life,
liberty, or property is not in itself unconstitutional; what is
unconstitutional is the deprivation of such an interest without
due process of law.”).
22                             Nos. 01-2098, 01-2359, 01-2232

     rivation of such interest through the procedures used,
     and the probable value, if any, of additional or sub-
     stitute procedural safeguards; and finally, the Gov-
     ernment’s interest, including the function involved
     and the fiscal and administrative burdens that the
     additional or substitute procedural requirement would
     entail.
Mathews, 424 U.S. at 335. Although establishing guide-
posts concerning the adequacy of particular procedures,
the Mathews factors embody the hallmark of due process—
flexibility. Indeed, Mathews’ progeny is indicative of this
fact.
  For instance, due process does not require a plenary
hearing prior to the deprivation of every cognizable liber-
ty or property interest. The Supreme Court has recog-
nized that the practical exigencies of a situation may often
counsel against affording plenary pre-deprivation process
to an individual. See Cleveland Bd. of Educ. v. Loudermill, 470
U.S. 532, 545-47 (1985). In certain circumstances, then,
an abbreviated pre-deprivation hearing will suffice pro-
vided that the government offers within a reasonable time
a more complete opportunity to be heard. Id. Indeed, the
Court has noted that an “important government interest,
accompanied by a substantial assurance that the depriva-
tion is not baseless or unwarranted, may in limited cases
demanding prompt action justify postponing the opportu-
nity to be heard until after the initial deprivation.” Fed.
Deposit Ins. Corp. v. Mallen, 486 U.S. 230, 240 (1988); see also
Gilbert, 520 U.S. at 930-31. The constitutionality of such
schemes, however, frequently turns on the availability of
sufficiently prompt post-deprivation hearings.
  Considering this case in light of Mathews and its progeny,
Ms. Doyle and Mr. Konold have significant interests at
stake. According to their complaints, the indicated findings
Nos. 01-2098, 01-2359, 01-2232                             23

essentially preclude their employment in the child-care
industry. As the DCFS employees concede, this depriva-
tion affects an undoubtedly important interest—an indi-
vidual’s ability to work. See, e.g., Mallen, 486 U.S. at 240.
  We turn then to the procedures afforded the indicated
individuals. In large measure, the agency’s scheme is
predominately an ex parte process that permits an indi-
vidual to be placed in the central register so long as cred-
ible evidence of child abuse or neglect exists. According
to the allegations before us, this credible evidence stan-
dard establishes a meager evidentiary threshold. Under
this criterion, any plausible evidence of abuse or neglect
may produce an indicated finding. Indeed, this stan-
dard apparently does not even require that the investiga-
tor weigh conflicting evidence in reaching his determina-
tion. See Cavarretta v. Dep’t of Children & Family Servs., 660
N.E.2d 250, 258 (Ill. App. Ct. 1996). Based on this thin
evidence, and prior to an adversarial hearing that may
develop a more complete and balanced record, DCFS
discloses this finding to current and prospective employ-
ers of the indicated individual. Moreover, the complaints
suggest that DCFS does not apprise an employer that the
indicated individual has yet to receive a meaningful oppor-
tunity to challenge these allegations. By its nature, this
low evidentiary standard coupled with an initial ex parte
determination seems prone to produce mistaken indi-
cated findings against innocent individuals. Given this
possibility, DCFS’ current method of disclosing the indi-
cated findings to an individual’s current and prospec-
tive employers based only on the credible evidence stan-
dard creates a perceptible risk of erroneous deprivations.
  At the same time, DCFS’ interest in employing this
particular scheme is far from negligible. Assuring the
safety and well-being of a child exposed to abuse or neg-
lect often requires DCFS to act promptly on the basis
24                           Nos. 01-2098, 01-2359, 01-2232

of meager evidence. We do not doubt that significant
actions, such as informing current employers of the indi-
cated finding, often may be necessary. This is particularly
true if the agency’s investigation uncovers evidence that
corroborates a relatively serious allegation of abuse or
neglect. Cf. Mallen, 486 U.S. at 240. However, it is less
clear, at this stage in the litigation, that the system ade-
quately differentiates among various forms of abuse
and neglect reportable under the system. In certain cir-
cumstances, the exigencies that permit disclosure of an
indicated finding to prospective employers prior to an
administrative hearing simply may not exist. Moreover,
the pleadings indicate that DCFS does not inform em-
ployers whether an indicated employee has had an oppor-
tunity to challenge the agency’s determination at an ad-
ministrative hearing. On this record, the rationale for the
agency’s reluctance not to disclose this information is far
from self-evident.
  Although the initial ex parte process may prove ade-
quate in certain circumstances, the complaints before us
indicate that the system failed to provide sufficient protec-
tion for Ms. Doyle and Mr. Konold. Moreover, according
to the allegations before us, Ms. Doyle’s and Mr. Konold’s
requests for administrative hearings languished with
DCFS for months. The DCFS employees have offered no
explanation concerning this delay; they do not submit
that it is necessary or appropriate to achieve any legiti-
mate governmental interest. Indeed, the treatment af-
forded Ms. Doyle and Mr. Konold violated the state’s own
timetable for post-facto investigation and adjudication.
Although Ms. Doyle and Mr. Konold received fairly
prompt preliminary ex parte reviews, this initial phase of
the appeals process offers little meaningful opportunity to
challenge the allegations and proceeds under the same
credible evidence standard employed during the initial
Nos. 01-2098, 01-2359, 01-2232                            25

investigation. At the end of the appeals process, a hear-
ing finally was afforded to these individuals after what
appears to be, on this record, an unnecessary and burden-
some delay. The largely ex parte process conducted under
the credible evidence standard, when coupled with this
particular delay in post-deprivation proceedings, pro-
vided insufficient process to Ms. Doyle and Mr. Konold.
Because the treatment of these individuals, as stated at
this initial pleading stage, did not afford an opportunity
for a hearing in a meaningful time and in a meaningful
manner, we must conclude that the complaint states a
constitutional deprivation.


                             2.
   Because we have concluded that the credible evidence
standard, operating in conjunction with a belated post-
deprivation hearing, failed to afford adequate process in
this case, we must consider whether the DCFS employees
who administered the system in this manner are entitled
to qualified immunity. Under this doctrine, a govern-
ment official is “shielded from liability for civil damages
insofar as their conduct does not violate clearly estab-
lished . . . constitutional rights of which a reasonable per-
son would have known.” Harlow v. Fitzgerald, 457 U.S.
800, 818 (1982). “Whether an official may be held per-
sonally liable for his or her unlawful actions turns on the
objective legal reasonableness of the action, assessed in
light of the legal rules that were clearly established at the
time taken.” Townsend, 256 F.3d at 672. Before a court will
deem a constitutional right clearly established, the plain-
tiff must demonstrate that “[t]he contours of the right
[are] sufficiently clear that a reasonable official would
understand that what he is doing violates that right.”
Anderson v. Creighton, 483 U.S. 635, 640 (1987).
26                            Nos. 01-2098, 01-2359, 01-2232

   Ms. Doyle and Mr. Konold submit that three cases,
Valmonte v. Bane, 18 F.3d 992 (2d Cir. 1994), Lee TT v.
Dowling, 664 N.E.2d 1243 (N.Y. 1996), and Cavarretta v.
Department of Children and Family Services, 660 N.E.2d
250 (Ill. App. Ct. 1996), clearly establish that the credible
evidence standard failed to satisfy due process require-
ments in this administrative context. We often have ob-
served that a plaintiff may overcome a claim of qual-
ified immunity by presenting case law that “has both
articulated the right at issue and applied it to a factual
circumstance similar to the one at hand.” Chan v. Wodnicki,
123 F.3d 1005, 1007 (7th Cir. 1997). However, it is not the
simple existence of analogous case law that defeats the
claim of qualified immunity; rather, these decisions must
demonstrate that, at the time the defendants acted, it
was certain that their conduct violated the law. See Duda
v. Bd. of Educ., 133 F.3d 1054, 1062 (7th Cir. 1998) (indicat-
ing that the case law must “dictate” that the defendants’
conduct violated the constitution). “This is not to say that
an official action is protected by qualified immunity un-
less the very action in question has previously been held
unlawful; but it is to say that in the light of pre-existing
law the unlawfulness must be apparent.” Hope v. Pelzer,
122 S. Ct. 2508, 2515 (2002).
   In light of these principles, we cannot accept Ms. Doyle’s
and Mr. Konold’s claims that Cavarretta, Lee TT and
Valmonte clearly established the unconstitutionality of the
credible evidence standard. For instance, in Cavarretta, the
Illinois Appellate Court concluded that the use of the
credible evidence standard at the hearing stage of the
DCFS scheme failed to satisfy the mandates of due proc-
ess. See Cavarretta, 660 N.E.2d at 258. Although Ms.
Doyle and Mr. Konold urge us to interpret this case in a
broader fashion, we decline to do so. The Illinois Appel-
late Court did not address in any definitive manner wheth-
Nos. 01-2098, 01-2359, 01-2232                          27

er the use of the credible evidence standard during the
initial phases of the investigation violated principles of
due process. Simply put, Cavarretta cannot be read as an
unequivocal indictment of this particular evidentiary
standard.
   Likewise, in Lee TT, the criticism that the New York
Court of Appeals directed against the credible evidence
standard was tempered in certain respects. In Lee TT, the
New York Court of Appeals considered whether a child
abuse reporting scheme that used the credible evidence
standard violated due process requirements. See Lee TT, 664
N.E.2d at 1246. Although ultimately concluding that the
administrative system violated constitutional mandates,
the court carefully parsed its discussion of the credible
evidence standard. See id. at 1251-52. In particular, the
court observed that “[d]uring the investigative process
the information [of abuse or neglect] may be retained [in
the central register] on the strength of some credible evi-
dence supporting it and disclosed to those health care
and law enforcement agencies” authorized by the state
legislature. Id. In comparison, disclosures to other en-
tities, such as licensing agencies, must wait “until a fact
finder determines after a hearing that the report is sub-
stantiated by a fair preponderance of the evidence or the
subject’s time to move for expunction has expired.” Id. Far
from representing a sweeping repudiation of the credible
evidence standard, Lee TT recognized implicitly that,
under the flexible concept of due process, this eviden-
tiary standard may serve some role in an abuse and report-
ing scheme.
  The Second Circuit’s decision in Valmonte also does not
establish that the conduct of the DCFS employees in this
case violated clearly established rights. Under the New
York abuse and neglect reporting scheme at issue in
Valmonte, the State employed the credible evidence stan-
28                           Nos. 01-2098, 01-2359, 01-2232

dard at each stage in its administrative framework, even
during an indicated individual’s administrative hearing.
Valmonte, 18 F.3d at 1002-03. The State did not offer an
indicated individual a hearing under a higher evidentiary
standard as a matter of course; rather, he only could re-
quest such a hearing “after [he lost] an employment op-
portunity.” Id. at 1002 (emphasis in original). Moreover,
even if the individual prevailed at this second administra-
tive hearing, the State did not expunge the individual’s
name from the register but merely sealed his file in the
future. See id. at 1003. The Second Circuit concluded that
this system proved unacceptable because the credible evi-
dence standard permeated every aspect of the admin-
istrative process, see id. 1004-05, a significant difference
from the system administered by the DCFS employees.
Simply put, no one tested the State’s case under the higher
preponderance of the evidence standard as a matter of
course. Rather, unlike the Illinois system, only certain
events would trigger a more complete hearing, and even
if the individual prevailed at this proceeding, his file only
was sealed, but not expunged, from the central register.
Thus, Valmonte did not dictate to the DCFS employees
that the manner in which they administered their system
violated due process.
  To be sure, Cavarretta, Lee TT and Valmonte may cause
a reasonable official to craft carefully an administrative
scheme that relies upon the credible evidence stan-
dard. However, these decisions simply do not give an
official “fair warning” that the manner in which the DCFS
employees administered the scheme violated the clearly
established rights of Ms. Doyle or Mr. Konold. See Hope,
122 S. Ct. at 2516. Consequently, the district courts cor-
rectly dismissed the claims against the DCFS employees
alleged to have participated personally in this constitu-
tional violation.
Nos. 01-2098, 01-2359, 01-2232                                    29

                                 C.
   Two of the DCFS employees involved in the constitu-
tional deprivation, Chief ALJs Franklin and Kennedy,
raise an immunity defense distinct from that of their
colleagues. More precisely, Chief ALJs Kennedy and
Franklin submit that the doctrine of absolute immun-
    13
ity shields them from suit over the docketing decisions
that contributed to the constitutional deprivation. As the
proponents of the doctrine’s applicability, the Chief ALJs
bear “the burden of showing that such immunity is jus-
tified for the function in question.” Burns v. Reed, 500 U.S.
478, 486 (1991).
  To determine whether absolute immunity attaches to
the particular conduct of a judicial officer, we employ a
functional approach. See Forrester v. White, 484 U.S. 219,
224 (1988); Tobin for Governor v. Ill. State Bd. of Elections,
268 F.3d 517, 521 (7th Cir. 2001). In performing this in-
quiry, we are not concerned with the label attached to the
position in question; rather, we examine the nature of
the function the individual performs and the effect “that
exposure to particular forms of liability would likely
have on the appropriate exercise of those functions.”
Forrester, 484 U.S. at 224; Dellenbach v. Letsinger, 889 F.2d


13
   “As a class judges have long enjoyed a comparatively sweeping
form of immunity, though one not perfectly well-defined.”
Forrester v. White, 484 U.S. 219, 223 (1988). Termed absolute or
judicial immunity, the doctrine shields members of the judiciary
from liability in certain instances. See Richman v. Sheahan, 270 F.3d
430, 434 (7th Cir. 2001) (citing Mireles v. Waco, 502 U.S. 9, 11-12
(1991)). The courts also have recognized the doctrine’s applicabil-
ity to government officials exercising quasi-judicial functions
comparable to those of a judicial officer. See Butz v. Economou,
438 U.S. 478, 513-14 (1978); Tobin for Governor v. Ill. State Bd.
of Elections, 268 F.3d 517, 521 (7th Cir. 2001).
30                            Nos. 01-2098, 01-2359, 01-2232

755, 759 (7th Cir. 1989). When a judicial officer engages
in a purely administrative function, such as terminating
an employee, we are less concerned that the threat of
liability will “create perverse incentives that operate to
inhibit [the] official[ ] in the performance of [his] duties.”
Forrester, 484 U.S. at 223 (emphasis in original). In con-
trast, when a government official serves in a judicial or
quasi-judicial capacity, the principles underlying the
doctrine of absolute immunity are strongly implicated.
See, e.g., id. at 226; Butz v. Economou, 438 U.S. 478, 513-14
(1978). In such a situation, the doctrine prevents officers
from acting “ ‘with an excess of caution or otherwise . . .
[that] skew their decisions in ways that result in less
than full fidelity to the objective and independent
criteria that ought to guide their inquiry’ out of a fear
of litigation or personal monetary liability.” Tobin for Gov-
ernor, 268 F.3d at 522 (quoting Forrester, 484 U.S. at 223).
   Employing this functional approach, we have deter-
mined that the scheduling of parole hearings constituted
a judicial function subject to absolute immunity. See Thomp-
son v. Duke, 882 F.2d 1180, 1184-85 (7th Cir. 1989). We
have stressed the mere fact that scheduling was a rou-
tine activity did not render this task administrative or
ministerial in nature. See id. Rather, as this court later
noted, the “scheduling of a parole revocation proceed-
ing[ ] is an integral part of the revocation decision itself,
and functionally comparable to the decisions of a judge
concerning the scheduling of a trial.” Walrath v. United
States, 35 F.3d 277, 283 (7th Cir. 1994). Indeed, as one of
our sister circuits has observed, a “court’s inherent power
to control its docket is part of its function of resolving
disputes between parties. This is a function for which
judges and their supporting staff are absolutely immune.”
Rodriguez v. Weprin, 116 F.3d 62, 66 (2d Cir. 1997) (deny-
Nos. 01-2098, 01-2359, 01-2232                            31

ing plaintiff’s due process claim against court clerk who
failed to docket appeal in a timely fashion).
  In this case, we agree with the Northern District that the
Chief ALJs enjoy absolute immunity from liability concern-
ing their docketing decisions. Scheduling determina-
tions ordinarily are a relatively routine task. This fact
neither strips the scheduling decision of its judicial nature
nor renders it a purely administrative function. Rather, as
our discussion indicates, docketing forms an integral part
of the adjudicatory process. Consequently, contrary to
Ms. Doyle’s and Mr. Konold’s contention, the fact that
neither Chief ALJ presided over their proceedings is not
dispositive of this matter. Moreover, rendering an indi-
vidual liable for his scheduling determinations would
engender the very conduct that absolute immunity serves
to prevent—decisionmakers operating with excess of
caution rather than with objectivity and independence
because they fear litigation. Consequently, the Northern
District correctly concluded that absolute immunity bars
claims against the Chief ALJs concerning their failure
to afford Ms. Doyle and Mr. Konold administrative hear-
ings in a prompt manner.


                             D.
  We briefly address the final claim against the remaining
DCFS employees. With little elaboration, Ms. Doyle and
Mr. Konold assert that they received inadequate notice
of the allegations against them. In response, the DCFS
employees submit that the doctrine of qualified immunity
bars this claim.
  We turn to the first part of this inquiry and assess wheth-
er Ms. Doyle and Mr. Konold have alleged adequately a
constitutional deprivation. As previously noted, “the es-
32                           Nos. 01-2098, 01-2359, 01-2232

sence of due process is the requirement that ‘a person in
jeopardy of serious loss [be given] notice of the case
against him and opportunity to meet it.’ ” Mathews, 424
U.S. at 348-49 (Brennan, J., dissenting) (quoting Joint Anti-
Fascist Refugee Comm. v. McGrath, 341 U.S. 123, 171-72
(1951) (Frankfurter, J., concurring)). A hearing has little
value if, prior to the proceeding, an individual has no
knowledge of the allegations against him. Thus, notice
makes the hearing meaningful.
   In this case, Ms. Doyle alleged that she received no for-
mal notice from Ms. Everette-Williams concerning the
indicated finding. Although Mr. Konold received a notice,
it arrived belatedly and apparently contained little elab-
oration of the charges against him. Although we do not
condone these deficiencies, the formal notice was not the
only avenue through which DCFS could provide ade-
quate notice so as to render the hearings meaningful. Both
Mr. Konold and Ms. Doyle received redacted case files
detailing some of the evidence against them. Prior to their
respective administrative hearings, both individuals had
an opportunity to examine and copy information upon
which DCFS intended to rely during their proceedings.
Although they did not receive adequate formal notice, the
system as a whole provided both individuals with suf-
ficient information prior to the post-deprivation proceed-
ing to render the hearing meaningful. Consequently, the
district courts correctly dismissed these claims.


                             E.
  Finally, we consider Ms. Doyle’s and Mr. Konold’s § 1983
claims against their respective former employers, Camelot
and Central Baptist. In particular, Ms. Doyle and Mr.
Konold submit that, functioning as state actors, these
Nos. 01-2098, 01-2359, 01-2232                           33

corporate entities deprived them of a constitutionally
protected right.
  We need not consider whether these corporations func-
tioned as state actors because Ms. Doyle and Mr.
Konold have failed to demonstrate that either entity de-
prived them of a cognizable property or liberty interest.
First, Ms. Doyle and Mr. Konold were at-will employees
who held no protectable property interest in their respec-
tive positions. See, e.g., Moulton v. Vigo County, 150 F.3d
801, 804-05 (7th Cir. 1998). Indeed, in their briefs to this
court, neither Ms. Doyle nor Mr. Konold submit that the
actions of Camelot or Central Baptist implicated a pro-
tected property interest.
  Nor may we accept their contention that the private
corporations deprived them of a protected liberty interest,
namely, the right to pursue the occupation of their choice.
To be sure, Camelot and Central Baptist terminated Ms.
Doyle and Mr. Konold. However, “any time an employee
is involuntarily terminated, some stigma attaches which
affects future employment opportunities. This type of
harm does not infringe on an employee’s protected liber-
ty interests.” Ratliff v. City of Chicago, 795 F.2d 612, 625
(7th Cir. 1986). Moreover, the complaints do not allege
that either Camelot or Central Baptist circulated informa-
tion to other employers concerning DCFS’ decision to
indicate Ms. Doyle and Mr. Konold. According to the
allegations before us, the corporations simply did not
publish defamatory statements concerning their former
employees. The actions of these private entities did not
call into question the “good name, reputation, honor or
integrity” of Ms. Doyle and Mr. Konold in a manner that
made it “virtually impossible for [them] to find new em-
ployment.” See Townsend, 256 F.3d at 670.
34                           Nos. 01-2098, 01-2359, 01-2232

   We also cannot accept Ms. Doyle’s and Mr. Konold’s
contention that the action of the corporate entities in
conjunction with the conduct of the DCFS employees
created the constitutional deprivation. When a plaintiff
alleges that defendants have infringed upon his right to
pursue the occupation of his choice, he must demon-
strate that “because the charges have been made, it is
unlikely that anyone will hire him for a comparable job
in the future.” Townsend, 256 F.3d at 670 n.9. In this case,
the conduct of the DCFS employees, standing alone, im-
pinged upon this protected liberty interest. The DCFS
employees indicated Ms. Doyle and Mr. Konold, placed
their names in the central register and then disclosed
these findings. It was this conduct, standing alone, that
effectively blacklisted Ms. Doyle and Mr. Konold from
working in child-care services and implicated the pro-
tected liberty interest. The actions of Camelot and Central
Baptist did not contribute to the constitutional depriva-
tion that occurred in this case. Consequently, the dis-
trict court correctly dismissed the claims against Camelot
and Central Baptist.


                       Conclusion
  Although we conclude that the credible evidence stan-
dard, operating in conjunction with a belated post-depriva-
tion hearing, failed to afford adequate process to Ms. Doyle
and Mr. Konold, the district courts properly dismissed
the claims against the various DCFS employees. The
doctrine of absolute immunity barred the claims against
Chief ALJ Franklin and Chief ALJ Kennedy. The remain-
ing DCFS employees were entitled to qualified immunity
for their respective roles in the administration of this
system. In addition, the district courts properly dismissed
Ms. Doyle’s and Mr. Konold’s inadequate notice claims.
Nos. 01-2098, 01-2359, 01-2232                            35

Finally, Ms. Doyle and Mr. Konold have failed to allege
adequately that their former employers deprived them of
a protected liberty interest. As such, the district courts
properly dismissed the due process claims against Camelot,
Central Baptist and Hudelson. Accordingly, the judg-
ments of the district courts are affirmed.
                                                  AFFIRMED

A true Copy:
       Teste:

                          _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                    USCA-97-C-006—8-30-02